In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 14-364V
                                     Filed: March 26, 2015

* * * * * * * * * * * * * * * *                             UNPUBLISHED
YOLANDA ROSEBRAUGH,                  *
on behalf of her son, N.R., a minor, *
                                     *                      Special Master Gowen
               Petitioner,           *
                                     *                      Joint Stipulation on Damages and
v.                                   *                      Attorneys’ Fees and Costs
                                     *                      Tdap; Hep A; Brachial Neuritis;
SECRETARY OF HEALTH                  *                      Demyelinating
AND HUMAN SERVICES,                  *                      Polyradiculoneuropathy.
                                     *
               Respondent.           *
                                     *
* * * * * * * * * * * * * * * *

Lesley B. Harris, Law Office of Lesley Harris, Santa Cruz, CA, for petitioner.
Traci R. Patton, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On April 30, 2014, Yolanda Rosebraugh (“petitioner”) filed a petition on behalf of her
minor son, N.R., pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-1 to -34 (2006). Petitioner alleged that as a result of receiving a Tetanus-diphtheria-
acellular-pertussis (“Tdap”) vaccine and a Hepatitis A (“Hep A”) vaccine on April 30, 2011, he
suffered brachial neuritis and/or demyelinating polyradiculoneuropathy. Stipulation ¶ 2, 4, filed
Mar. 25, 2015. Further, petitioner alleged that N.R. experienced residual effects of these injuries
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
for more than six months. Petition at ¶ 12.

       On March 25, 2015, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the Tdap and Hep A vaccinations
caused N.R.’s brachial neuritis, demyelinating polyradiculoneuropathy, or any other injury or
condition. Stipulation at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto
as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties also stipulate to an award of attorneys’ fees and costs in the joint stipulation for
compensation and a joint stipulation concerning attorneys’ fees and costs, attached hereto as
Appendix B. The parties agree to a total award of attorneys’ fees and costs in the amount of
$17,739.00. In accordance with General Order #9, petitioner represents that she did not personally
incur costs related to this proceeding. Id. at ¶ 8(b). The undersigned finds the stipulation for fees
and costs reasonable and adopts it as the decision of the Court.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $40,000.00, in the form of a check payable to petitioner, Yolanda
       Rosebraugh, as guardian/conservator of N.R.’s estate. This amount represents
       compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

       A lump sum of $17,739.00, in the form of a check jointly payable to petitioner and to
       petitioner’s attorney, Lesley B. Harris, pursuant to 42 U.S.C. § 300 aa-15(e), for
       attorneys’ fees and costs.

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation and
attorneys’ fees and costs. Accordingly, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                   2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                            OFFICE OF SPECIAL MASTERS

                              )
YOLANDA ROSEBRAUGH, on behalf of
                              )
her son, N.R., a minor,
                              )
                              )                   No. 14-364V
          Petitioner,
                              )                   Special Master Gowen
v.
                              )                   ECF
                              )
SECRETARY OF HEALTH AND HUMAN
                              )
SERVICES,
                              )
                              )
          Respondent.
                              )

   STIPULATION OF FACTS CONCERNING ATTORNEY’S FEES AND COSTS

     It is hereby stipulated by and between the parties, the following factual matters:

     1.     Lesley B. Harris is the attorney of record for petitioner.

     2.     The parties filed a stipulation on March 25, 2015, which included an award of
            $40,000.00 to petitioner for all damages that would be available under 42 U.S.C.
            § 300aa-15(a), and an award of $14,804.00 for attorney’s fees and costs available
            under 42 U.S.C. § 300aa-15(e).

     3.     After the settlement was approved, Ms. Harris incurred an additional $2,935.00 in
            fees and costs, and respondent does not object to the additional fees and costs.

     4.     The parties jointly request that the Special Master award petitioner an additional
            $2,935.00 in attorney’s fees and costs, in the form of a check payable jointly to
            petitioner and petitioner’s attorney, Lesley Harris.

     5.     Nothing in this Stipulation, including the amounts set forth in paragraph 2 and 4,
            should be construed as an admission, concession, or waiver by either party as to
            any of the matters raised by petitioner’s request for attorneys’ fees and costs,
            including but not limited to the hourly rates requested, the number of hours
            requested, and other litigation-related costs.




                                              1
Respectfully submitted,

s/ Lesley B. Harris               s/ Traci R. Patton
LESLEY B. HARRIS                  TRACI R. PATTON
LAW OFFICE OF LESLEY HARRIS       Senior Trial Attorney
55 River Street, Suite 100        Torts Branch, Civil Division
Santa Cruz, CA 95060              U.S. Department of Justice
Tel: (831) 458-0502               P.O. Box 146, Benjamin Franklin Station
                                  Washington, D.C. 20044-0146
                                  Tel: (202) 353-1589
DATED: March 25, 2015




                              2